EXHIBIT 10(f)(6)

AMENDMENT NO. 5

TO

2008 RESTATEMENT

OF

XEROX CORPORATION

UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

W I T N E S S E T H:

WHEREAS, Xerox Corporation (the “Employer”) has established the Xerox
Corporation Unfunded Retirement Income Guarantee Plan, which is presently set
forth in the “2008 Restatement of Xerox Corporation Unfunded Retirement Income
Guarantee Plan”, as amended by Amendments No. 1 through 4 (the “Plan”), and

WHEREAS, the Employer desires to amend the Plan,

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.

Section 6.1 shall be amended to read in its entirety as follows:

“Section 6.1. Duties of the Administrator. The Plan shall be administered by a
Plan Administrator which shall be a committee whose members shall be appointed
by the Vice President of the Company responsible for human resources. In
addition, the Plan Administrator shall be the named fiduciary of the Plan. The
Plan Administrator may delegate any of its administrative and fiduciary duties
under the Plan and may delegate any of its discretionary authority to construe
the terms of the Plan and determine eligibility for benefits. Any reference in
the Plan to “to “his”, “his or her”, “he” or “its” in connection with the Plan
Administrator’s duties and responsibilities shall be deemed to refer to the
committee appointed by the Vice President responsible for human resources.

The Plan shall be administered by the Administrator in accordance with its terms
and purposes. The Administrator shall determine the amount and manner of payment
of the benefits due to or on behalf of each Participant from the Plan and shall
cause them to be paid by the Company accordingly.”

The foregoing amendment is effective as of January 1, 2010. In all other
respects, the Plan remains unchanged.

IN WITNESS WHEREOF, the Employer has caused this Amendment to be signed as of
this 1st day of December, 2009.

 

XEROX CORPORATION

 

By:

 

/s/ Patricia M. Nazemetz

 

  Vice President